DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claim 1 has been amended, claim 6 has been cancelled, new claim 21 has been added and claims 1-5, 7-21 are pending as amended on 08/31/21. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 08/31/21. In particular, claim 1 has been amended to include features “wherein the fluid was used to treat at least a portion of a subterranean formation” and “wherein the precipitate is formed outside of the subterranean formation.” Now, the scope of independent claim 1 and the claims depends from claim 1 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
7.         The information disclosure statement (IDS) submitted on 07/08/21 was filed after the mailing date of the non-final Office action on 06/03/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
8.         Applicant's amendment filed on 08/31/21, has been fully considered and entered. 

Response to Arguments
9.         Applicant's affirmation of species election in the reply filed on 08/31/21 is acknowledged.
10.        Applicant's arguments with respect to the rejection of claims 1, 6, 8-9, 12 under 35 U.S.C. 102(a)(1) as being anticipated by Oyler (US 2006/0231255), claim 8 under 35 U.S.C. 103 as being unpatentable over Oyler in view of Gibbison (US 8123953), and claim 10 under 35 U.S.C. 103 as being unpatentable over Oyler in view of Pawar (I, A. Pawar, et. al., Ultrasound-based treatment approaches for intrinsic viscosity reduction of polyvinylpyrrolidone, Ultrasonics Sonochemistry, 2014, 21, 1108-1116) filed on 08/31/21, have been fully considered but are moot in view of amendment. Applicants arguments and declaration regarding the salting out of the polyvinylpyrrolidone in the presence of zinc in Oyler have been respectfully considered but are not persuasive. Oyler expressly discloses precipitation. Nowhere Oyler teaches salting out. Further, the 
        Example 2 (para [0028] in Oyler) discloses the precipitate is formed outside of subterranean formation. In view of amendment to claims and response, a new ground(s) of rejection is made. 
11.       Applicant's arguments with respect to the rejection of claims 1-4, 7-9, 11-20 under 35 U.S.C. 103 as being unpatentable over Davis (US 2018/0023376) in view of Oyler (US 2006/0231255) as evidenced from Nalepa (US 2017/0233630) and Harrison (US 8518232), claim 5 under 35 U.S.C. 103 as being unpatentable over Davis in view of Oyler and Zhang (US 2011/0247986) filed on 08/31/21, have been fully considered but are moot in view of amendment. Applicants arguments and declaration regarding the salting out of the polyvinylpyrrolidone in the presence of zinc in Oyler have been respectfully considered but are not persuasive. Oyler expressly discloses precipitation. 
        Example 2 (para [0028] in Oyler) discloses the precipitate is formed outside of subterranean formation. 
        It has been noted that applicants have correctly identified Harrison used two step to remove zinc from brine, e.g. first lime treatment and the remaining of zinc by polyvinylpyrrolidone. The examiner has used Harrison not for prior art rejection but as an evidence to show the same thing what applicants has identified. The rejection have been clearly stated as “Evidenced from Harrison the removal of zinc from the brine such as seawater involves the combination of lime and polymers such as polyvinylpyrrolidone (column 9, lines 30-31, column 12, lines 1-25, column 26-35)” and “It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Davis with to precipitate remaining zinc left from the lime precipitation and remove the zinc from brine as much as possible from the environmental perspective for reuse as evidenced from Nalepa.” Thus, the rejection clearly states ‘polyvinylpyrrolidone to precipitate remaining zinc left from the lime precipitation.’ In view of amendment to claims and response, a new ground(s) of rejection is made. 

Claim Rejections - 35 USC § 102
12.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.        Claims 1, 8-9, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyler (US 2006/0231255). 
          Regarding claims 1, 8-9, 12, Oyler discloses a method comprising providing a fluid comprising an aqueous base fluid containing zinc e.g. brine such as zinc bromide in a density of 12.2 lb/gal and adding a PERFORMATROL polymer, e.g. 10% polyvinylprrolidone by weight in aqueous solution to form precipitate, wherein the fluid is used to treat at least a portion of a subterranean formation (para [0001], [0021], [0025]-[0026], [0028]). Oyler specifically discloses in example 2 the precipitate is formed outside of the subterranean formation. Thus, Oyler meet the requirement of claims 1, 8-9, 12.

Claim Rejections - 35 USC § 103
14.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.        Claims 1-4, 7-9, 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2018/0023376) in view of Oyler (US 2006/0231255) as evidenced from Nalepa (US 2017/0233630) and Harrison (US 8518232). 
           Regarding claims 1, 7-9, Davis discloses a method comprising providing a fluid comprising an aqueous brine contaminated with zinc and adding lime to the fluid, wherein the lime causes at least a portion of the zinc to become insoluble in the fluid, wherein the fluid was used to treat at least a portion of a subterranean formation (para [0015], [0018], [0031], [0041]). Davis further discloses the storing and reusing of the brines in variety of oil and gas operations, wherein the brine is from the various sources 
            Oyler discloses a method comprising providing a fluid comprising an aqueous base fluid containing zinc e.g. brine such as zinc bromide and adding a PERFORMATROL polymer, e.g. 10% polyvinylprrolidone by weight in aqueous solution to form precipitate, wherein the fluid is used to treat at least a portion of a subterranean formation (para [0001], [0021], [0025]-[0026], [0028]). Oyler specifically discloses in example 2 the precipitate is formed outside of the subterranean formation.

           Regarding claims 2-4, Davis discloses removing at least a portion of the precipitate from the fluid comprises passing the fluid through a filter media, wherein the concentration of zinc in the fluid is reduced after removing the portion of the precipitate from the aqueous base fluid (para [0015]-[0016]).
           Regarding claim 11, Davis discloses lime is added to the aqueous fluid or in the filter media, wherein the role of lime is to make the metal ion insoluble (para [0026]), e.g. precipitate out from the aqueous fluid. Davis does not disclose claimed precipitant such as polyvinylpyrrolidone. However, Oyler discloses polyvinylprrolidone and zinc form a precipitate (para [0001], [0021, [0026], [0028]). It would have been obvious to one with ordinary skill, in the art at the time of invention, to include in the filter media of Davis the precipitant such as polyvinylpyrrolidone for the efficient filtration. 
           Regarding claim 12, Davis discloses the aqueous fluid is brine having density 14 ppg (para [0041]), fall into instant claim range of less than about 14.8 ppg.
            Regarding claims 13-15, 21, Davis discloses a method comprising providing a fluid comprising an aqueous brine contaminated with zinc and adding lime to the fluid, wherein the lime causes at least a portion of the zinc to become insoluble in the fluid, wherein the fluid was used to treat at least a portion of a subterranean formation (para [0015], [0018], [0031], [0041]). Davis further discloses removing at least a portion of the 
          Oyler discloses a method comprising providing a fluid comprising an aqueous base fluid containing zinc e.g. brine such as zinc bromide and adding a PERFORMATROL polymer, e.g. 10% polyvinylprrolidone by weight in aqueous solution 
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Davis with the PERFORMATROL polymer, as taught by Oyler to precipitate remaining zinc left from the lime precipitation and remove the zinc from brine as much as possible from the environmental perspective for reuse as evidenced from Nalepa. 
            Regarding claim 16, Davis discloses the aqueous fluid is brine having density 14 ppg (para [0041]), fall into instant claim range of less than about 14.8 ppg.
            Regarding claims 17, 19-20, Davis discloses a method comprising providing a fluid comprising an aqueous brine contaminated with zinc and adding lime to the fluid, wherein the lime causes at least a portion of the zinc to become insoluble in the fluid (para [0015], [0018], [0041]). Davis further discloses removing at least a portion of the precipitate from the fluid comprises passing the fluid through a filter media, wherein the concentration of zinc in the fluid is reduced after removing the portion of the precipitate from the aqueous base fluid (para [0015]-[0016]). Davis further discloses the storing and reusing of the brines in variety of oil and gas operations, wherein the brine is from the various sources such as seawater (para [0001], [0020]). Although Davis discloses lime resulted in a reduction of metal contamination to values of less than 2% by weight, which is an acceptable level indicating the brines would be suitable for use in oil or gas operations (para [0042]), as evidenced from Nalepa, “inclusion of zinc necessitates increased reporting to government agencies for environmental reasons, resulting in 
          Oyler discloses a precipitation in the downhole application, wherein the zinc containing brine such as zinc bromide and a PERFORMATROL polymer, e.g. 10% polyvinylprrolidone by weight in aqueous solution form precipitate (para [0001], [0021, [0026], [0028]). 
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Davis with the PERFORMATROL polymer, as taught by Oyler to precipitate remaining zinc left from the lime precipitation and remove the zinc from brine as much as possible from the environmental perspective for reuse as evidenced from Nalepa. 
           Regarding claim 18, Davis discloses lime is added to the aqueous fluid or in the filter media, wherein the role of lime is to make the metal ion insoluble (para [0026]), e.g. precipitate out from the aqueous fluid. Davis does not disclose claimed precipitant . 
17.      Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Oyler as applied to claim 1 above, and further in view of Zhang (US 2011/0247986).
            Davis includes the features of claim 1 above.
           Regarding claim 5, Davis discloses the reclaimed brine used in the wellbore application such as drilling fluid by introducing the reclaimed brine into a subterranean formation (para [0031]). Davis is silent about adding additives in the reclaimed brine.
           However, Zhang discloses the reclaimed brine is viscosified by adding viscosifier to build a drilling fluid for using in drilling a wellbore in the subterranean formation (para [0020], [0029], table 3).
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Davis by adding viscosifier in the reclaimed brine, as taught by Zhang to viscosify the drilling fluid for use in drilling a wellbore in the subterranean formation.
18.       Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oyler as applied to claim 1 above, and further in view of Gibbison (US 8123953).
            Oyler includes the features of claim 1 above.
           Regarding claim 8, Oyler discloses precipitant comprising polyvinylpyrrolidone solution but does not disclose the precipitant is powder (elected species).

           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Oyler with the aforementioned teachings of Gibbison to provide a dry powder of polyvinylpyrrolidone as precipitant in the wellbore application. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 
19.      Claim 10 is are rejected under 35 U.S.C. 103 as being unpatentable over Oyler as applied to claims 1, 9 above, and further in view of Pawar (I, A. Pawar, et. al., Ultrasound-based treatment approaches for intrinsic viscosity reduction of polyvinylpyrrolidone, Ultrasonics Sonochemistry, 2014, 21, 1108-1116).
            Oyler includes the features of claims 1, 9 above.
           Regarding claim 10, Oyler does not disclose the sonication of the polyvinyl-pyrrolidone solution before adding into the brine.
            However, Pawar discloses the polyvinylpyrrolidone is treated by sonication to reduce the intrinsic viscosity as essential processing requirement for application of polyvinylpyrrolidone in any field (page 1109, para 5).
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to perform the sonication treatment of the polyvinylpyrrolidone in Oyler as taught by Pawar to reduce the intrinsic viscosity. 
Conclusion
20.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766